IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00417-CR

HAMIS ATHOMAN CHANDE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-338-C1


                               ABATEMENT ORDER


       On March 11, 2013, this Court received appellant Hamis Athoman Chande’s

“Motion for Self-Representation.” In this motion, appellant seeks to waive his right to

counsel pursuant to article 1.051 of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 1.051(f)-(g) (West Supp. 2012). In doing so, appellant

asserts that his appellate counsel has failed to file a motion for new trial at appellant’s

request, meet with appellant, and communicate with appellant.
       The United States Supreme Court has held that there is no constitutional right to

represent oneself on appeal. Martinez v. Court of Appeal of California, Fourth Appellate

District, 528 U.S. 152, 163, 120 S. Ct. 684, 692, 145 L. Ed. 2d 597 (2000); see Fewins v. State,

170 S.W.3d 293, 295 (Tex. App.—Waco 2005, order) (clarifying that “article I, section 10 of

the Texas Constitution does not confer the right of self-representation afforded by the

Sixth Amendment under Faretta.” (emphasis in original)).               However, a criminal

defendant does have a statutory right to self-representation on appeal. See TEX. CODE

CRIM. PROC. ANN. art. 1.051(d)(1); see also Sickles v. State, 170 S.W.3d 298, 299 (Tex.

App.—Waco 2005, order). But the right to represent oneself on appeal cannot be used

as a tactic to delay the disposition of a proceeding or to create an issue when there is

none. See Hubbard v. State, 739 S.W.2d 341, 344 (Tex. Crim. App. 1987); Webb v. State, 533
S.W.2d 780, 786 (Tex. Crim. App. 1976); see also Faretta v. California, 422 U.S. 806, 834

n.46, 95 S. Ct. 2525, 2541, 45 L. Ed. 2d 562 (1975) (“The right of self-representation is not

a license to abuse the dignity of the courtroom. Neither is it a license not to comply

with relevant rules of procedural and substantive law. Thus, whatever else may or may

not be open to him on appeal, a defendant who elects to represent himself cannot

thereafter complain that the quality of his own defense amounted to a denial of

‘effective assistance of counsel’”).

       On the other hand, subsection f of article 1.051 of the Texas Code of Criminal

Procedure authorizes a criminal defendant to waive his right to appointed counsel, so

long as the waiver is made “voluntarily and intelligently” and “in writing.” TEX. CODE

CRIM. PROC. ANN. art. 1.051(f). Once the right to self-representation is asserted, the trial

Chande v. State                                                                          Page 2
judge must inform the defendant about “the dangers and disadvantages of self-

representation,” so that the record will establish that he knows what he is doing and his

choice is made with eyes open. Id. art. 1.051(g). If the court determines that the

criminal defendant has voluntarily and intelligently waived his right to counsel, the

court shall require him to execute a written waiver of counsel which substantially

complies with article 1.051(g). Id.

        In the instant case, the trial court appointed Charles W. McDonald to represent

appellant on appeal. And as mentioned above, appellant has filed a motion in this

Court asserting his right to self-representation. Accordingly, we abate and remand this

cause for the trial court to administer the appropriate admonishments under subsection

g of article 1.051 of the Texas Code of Criminal Procedure and to determine whether

appellant competently, intelligently, and voluntarily waives his right to counsel.1 See

TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall conduct the hearing within twenty-eight (28) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

records within forty-two (42) days after the date of this order.



                                                                PER CURIAM




        1 Other than abating and remanding this cause for further consideration by the trial court, we do
not explicitly rule on any of the filed motions in this case. Accordingly, these motions will be carried
with the case at this time.

Chande v. State                                                                                   Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed April 18, 2013
Do not publish
[CR25]




Chande v. State                         Page 4